WILLIAMS SECURITIES LAW FIRM, P.A. 2503 W. Gardner Ct. Tampa FL 33611 Phone:813-831-9348 e-mail:wmslaw@tampabay.rr.com February 22, 2012 Ryan Houseal United States Securities and Exchange Commission Division of Corporation Finance 100 F. St., N.E. Washington, D.C. 20549-7010 Re: ChatChing, Inc. Registration Statement on Form S-1 Amendment No. 4. File No. 333-176962 Dear Mr. Houseal: We have filed on EDGAR the above Amendment No. 3. We understood that the staff had no further comments on Amendment No. 3 except to update the financial statements as required by Regulation S-X and update all related financial information in the registration statement. As discussed with the staff, the Company’s fiscal year end is September 30, and we have conformed relevant dates in the registration statement to that date as the year end. Thank you for your consideration. Sincerely, /s/MICHAEL T. WILLIAMS, ESQ. Michael T. Williams, Esq.
